DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the cladding is circular “on a cross-section”.  It is unclear how something can be circular on a cross-section.  This indefinite language is repeated twice in “on the cross-section”.  The claim further states, “cores are arranged such that no adjacent relationship is established between cores each having an adjacent relationship with any core”.  It is unclear as to what this could possibly mean.  The claim further states, “line symmetric with respect to an axis as a symmetry axis”.  It is unclear as to what this could possibly mean.  Finally, the claims states, “cores has rotational symmetry at most once with any point being as a center of rotation”.  It is unclear as to what this could possibly mean.
Claim 2 states, “each establishing the adjacent relationship with any of the four inner lattice points”.  It is unclear as to what this could possibly mean.  Claim 2 states “on a cross-section”.  It is unclear how something can be on a cross-section.  Claim 2 states, “a lattice point arranged core or a lattice point unarranged core”.  It is unclear what either of those two configurations could refer to.  Claim 2 states that the cores can be arranged in the arranged or unarranged configurations, but then has further limitations that include both configurations – “a ratio of [the] number of the lattice point arranged cores to [the] number of lattice point unarranged cores is any one of…”.  This is indefinite because the claim only requires one of those configurations.  Claim 2 states the value of ˄nominal as two different values.  The claim further refers to the indefinite “the adjacent relationship” language.  Finally, “any remaining outer core” is undefined.
Claim 3 recites the indefinite language “unarranged cores”.  There is no basis for “the specific inner lattice point”.
Claim 4 recites, “wherein number of”.  Claim 4 recites the indefinite language “unarranged cores”.  Finally, the claim recites, “respectively allocated establish”.
Claim 5 recites, “wherein number of”.  Claim 5 recites the indefinite language “unarranged cores”.  Finally, the claim recites, “respectively allocated establish”.
Claim 6 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation 235 to 265, and the claim also recites 250 which is the narrower statement of the range/limitation.  Claim 6 further recites the broad recitation -12 to 12, and the claim also recites 1312 to 1340 which is the narrower statement of the range/limitation and the -12 to 12 nm range makes no sense.  It is unclear as to what “a target core” is.  Claim 6 includes the “the adjacent relationship” language that is indefinite.
Claim 7 includes the “the adjacent relationship” and “target core” language that is indefinite.
Claim 8 recites “the shortest distance” that does not have antecedent basis.  Claim 8 recites the broad recitation 8.2 to 9, and the claim also recites 8.6 which is the narrower statement of the range/limitation.
Claim 9 recites “the shortest distance” that does not have antecedent basis.  Claim 9 recites the broad recitation 7.8 to 8.6, and the claim also recites 8.2 which is the narrower statement of the range/limitation.
Claim 10 recites “the shortest distance” that does not have antecedent basis.  Claim 8 recites the broad recitation 8.2 to 9, and the claim also recites 8.6 which is the narrower statement of the range/limitation.
Claim 11 recites “the shortest distance” that does not have antecedent basis.  Claim 8 recites the broad recitation 8.2 to 9, and the claim also recites 8.6 which is the narrower statement of the range/limitation.
Claim 12 recites “the shortest distance” that does not have antecedent basis.  Claim 9 recites the broad recitation 7.8 to 8.6, and the claim also recites 8.2 which is the narrower statement of the range/limitation.
Claim 13 recites “the shortest distance” that does not have antecedent basis.  Claim 8 recites the broad recitation 8.2 to 9, and the claim also recites 8.6 which is the narrower statement of the range/limitation.
Claims 14 and 15 include the indefinite language of claim 1.
Claim 16 recites “is incorporated with spirally twisted”.
Claim 17 recites two ranges that don’t make sense together.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al (US 9,891,378 B2).  Imamura teaches a multi-core optical fiber (40, Fig. 16) comprising: 12 cores (40a-b, 18 total) each extending along a central axis (Q4); and
a common cladding (40d) covering each of the 12 cores (40a-b),
wherein the common cladding (40d) has an outer periphery that is circular on a cross-section of the multi-core optical fiber (40), the cross-section being orthogonal to the central axis (Q4), and
on the cross-section, the 12 cores (40a-b) are arranged such that no adjacent relationship is established between cores each having an adjacent relationship with any core (see Fig. 16), and are respectively arranged such that centers of the 12 cores are line symmetric with respect to an axis as a symmetry axis (vertical plane) that intersects with the central axis (Q4) and that passes through none of the centers of the 12 cores (see Fig. 16).
Imamura does not state that on the cross-section, an arrangement of the centers of the 12 cores (40a-b) has rotational symmetry at most once with any point being as a center of rotation.  It is unclear as to what this limitation could mean, but looking to Fig. 16, Imamura shows a configuration of inner and outer cores with the outer cores being shifted around a radius, similar to applicant’s invention.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try having rotational symmetry at most once with any point being as a center of rotation, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Given the inventive idea is to shift the outer cores from being symmetrical with the inner cores in both applicant’s invention and Imamura, it would be clearly predictable to have the claimed symmetry (as best as could be understood) and it known to succeed because it is taught by Imamura.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura as applied to claim 1 above, and further in view of Ishida et al (US 10073217 B2).
Imamura teaches the optical fiber previously discussed, but does not state the fiber is used in a cable or intermittently bonded ribbon with a particular average bending radius.
Ishida teaches a multicore optical fiber (Fig. 1) that has a bending radius (bending direction) and is spirally (rotationally) twisted (C15 L62 – C16 L13) and the fiber can be used in a ribbon cable with a plurality of the fibers used (Fig. 13).
Imamura and Ishida are analogous art because they are from the same field of endeavor, multicore optical fibers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the fiber taught by Imamura in a multi-fiber ribbon cable as taught by Ishida.
The motivation for doing so would have been to increase bandwidth by combining fibers in a communication cable.
Further, spirally twisting and creating an average bending radius are limitations based on how the fiber/cable is used, not structural limitations that can be the basis for patentability since a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Allowable Subject Matter
Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious a multicore optical fiber with all the properties listed in claims 2 and 6 along with the geometry claimed if the claim limitations can be drafted in a definite manner,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references all teach multicore optical fibers with particular geometries of inner and outer cores:  US 9081129, US 9244217, US 9400351, US 9423559, US 9588284, US 9817183, US 10042114.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883